DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The amendments to the claims are acknowledged.  No new grounds of rejections are set-forth.  The previous grounds of rejection appropriately address the new limitations.  The following action is made final.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,656,595 (Nakajima) in view of US 2012/0083552 (herein Ma).
As to claims 1-5, 7-9 and 13-19, Nakajima teaches a graft copolymer prepared from (see abstract, col. 3, lines 1-25 and examples)
A polymerizable monomer containing a quaternary ammonium salt B, reading on a reaction of an amine containing moiety and an alkylation agent.  Specifically note the monomers listed in col. 7, line 60 through col. 8, line 15 teaching e.g. methacryloyloxyethyltrimethylammionium chloride which is produced by alkylating dimethylaminoethyl methacrylate with methyl chloride.
A carboxylic acid containing macromonomer A, reading on a side chain comprising an acid containing moiety.  See col. 6, line 43 through col. 7, line 40.
A polymerizable monomer having a polyxoyalkylene chain C, reading on a side chain containing an alkylated moiety. See col. 8, line 30-45.
Specifically note example 5 in table 3 teaching a graft copolymer comprising 
4 parts methacryloyloxyethyltrimethylammionium chloride (quaternary ammonium groups), 
15 parts macromonomer a-2, which has methacrylic acid groups (table 2) with a weight average molecular weight of 1900, reading on side chains with acid groups and 
5 parts Bisomer PEM6E, which is polyethylene glycol monomethacrylate having a molecular weight of 350 (col. 22, lines 35-40).
Nakajima is silent on cyclic amine such as vinyl imidazole.
Ma teaches similar graft copolymers for pigment dispersions.  See abstract and examples.  Ma teaches that the graft copolymers should have vinylimidazole (paragraphs 17-18) and there quaternized forms (via an alkylating group, paragraph 35) in order to improve their performance as pigment dispersants (paragraphs 6 and 111).  
Therefore, it would have been obvious at the time the invention was filed to have modified the graft copolymer of Nakajima with the specific quaternized ammonium salt via a reaction of the imidazole with an alkylating agent as suggested by Ma because one would want to improve the performance of the graft copolymer as a pigment dispersant.  See paragraphs 6 and 111 of Ma.
As to claim 6, the macromonomer is prepared in the presence of a catalytic chain transfer agent and the (meth)acrylic acid monomer.  See col. 4, line 55 through col. 7, line 20 and examples.
As to claims 10-12, the graft copolymer contains additional monomers D such as styrene and hydroxyethyl (meth)acrylate.   See col. 8, line 40 through col. 9, line 50 and examples.
As to claim 14, Nakajima teaches utilizing a monomer that is already alkylated.  However, the product would be identical if alkylated prior or after polymerization.  In other words, the process limitations in the product by process claim are given little patentable weight absent a showing of criticality since the products are the same.
As to claim 16, the macromonomer is prepared in the presence of a catalytic chain transfer agent and the (meth)acrylic acid monomer.  See col. 4, line 55 through col. 7, line 20 and examples.

As to claim 20, coating compositions comprising a pigment dispersion containing a pigment and water (organic solvent optional, thus 100% water).  See col. 12-13 and examples.

Claim 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,656,595 (Nakajima) in view of US 6,472,463 (herein Ma-2).
As to claims 1-4, 7-9, 13-19, Nakajima teaches a graft copolymer prepared from (see abstract, col. 3, lines 1-25 and examples)
A polymerizable monomer containing a quaternary ammonium salt B, reading on a reaction of an amine containing moiety and an alkylation agent.  Specifically note the monomers listed in col. 7, line 60 through col. 8, line 15 teaching e.g. methacryloyloxyethyltrimethylammionium chloride which is produced by alkylating dimethylaminoethyl methacrylate with methyl chloride.
A carboxylic acid containing macromonomer A, reading on a side chain comprising an acid containing moiety.  See col. 6, line 43 through col. 7, line 40.
A polymerizable monomer having a polyxoyalkylene chain C, reading on a side chain containing an alkylated moiety. See col. 8, line 30-45.
Specifically note example 5 in table 3 teaching a graft copolymer comprising 
4 parts methacryloyloxyethyltrimethylammionium chloride (quaternary ammonium groups), 
15 parts macromonomer a-2, which has methacrylic acid groups (table 2) with a weight average molecular weight of 1900, reading on side chains with acid groups and 
5 parts Bisomer PEM6E, which is polyethylene glycol monomethacrylate having a molecular weight of 350 (col. 22, lines 35-40).
Nakajima is silent on cyclic amine such as vinyl imidazole.
Ma-2 teaches similar graft copolymers for pigment dispersions.  See abstract and examples.  Ma-2 teaches that the graft copolymers should have vinyl pyridine and there quaternized forms in better anchor pigments.  Quaternized vinyl pyridine reads on the quaternized ammonium on the graft copolymer of Nakajima. 
Therefore, it would have been obvious at the time the invention was filed to have modified the graft copolymer of Nakajima with the specific quaternized ammonium salt via a reaction of the pyridine with an alkylating agent as suggested by Ma because one would want to improve pigment anchoringof the graft copolymer as a pigment dispersant.  See paragraphs 6 and 111 of Ma-2.
As to claim 6, the macromonomer is prepared in the presence of a catalytic chain transfer agent and the (meth)acrylic acid monomer.  See col. 4, line 55 through col. 7, line 20 and examples.
As to claims 10-12, the graft copolymer contains additional monomers D such as styrene and hydroxyethyl (meth)acrylate.   See col. 8, line 40 through col. 9, line 50 and examples.
As to claim 14, Nakajima teaches utilizing a monomer that is already alkylated.  However, the product would be identical if alkylated prior or after polymerization.  In other words, the process limitations in the product by process claim are given little patentable weight absent a showing of criticality since the products are the same.
As to claim 16, the macromonomer is prepared in the presence of a catalytic chain transfer agent and the (meth)acrylic acid monomer.  See col. 4, line 55 through col. 7, line 20 and examples.
As to claim 20, coating compositions comprising a pigment dispersion containing a pigment and water (organic solvent optional, thus 100% water).  See col. 12-13 and examples.

Claim 1-4, 6-12, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,656,595 (Nakajima) in view of US 6,472,463 (herein Ma-2).
As to claims 1-4, 7-9, 15 and 19, Nakajima teaches a graft copolymer prepared from (see abstract, col. 3, lines 1-25 and examples)
A polymerizable monomer containing a quaternary ammonium salt B, reading on a reaction of an amine containing moiety and an alkylation agent.  Specifically note the monomers listed in col. 7, line 60 through col. 8, line 15 teaching e.g. methacryloyloxyethyltrimethylammionium chloride which is produced by alkylating dimethylaminoethyl methacrylate with methyl chloride.
A carboxylic acid containing macromonomer A, reading on a side chain comprising an acid containing moiety.  See col. 6, line 43 through col. 7, line 40.
A polymerizable monomer having a polyxoyalkylene chain C, reading on a side chain containing an alkylated moiety. See col. 8, line 30-45.
Specifically note example 5 in table 3 teaching a graft copolymer comprising 
4 parts methacryloyloxyethyltrimethylammionium chloride (quaternary ammonium groups), 
15 parts macromonomer a-2, which has methacrylic acid groups (table 2) with a weight average molecular weight of 1900, reading on side chains with acid groups and 
5 parts Bisomer PEM6E, which is polyethylene glycol monomethacrylate having a molecular weight of 350 (col. 22, lines 35-40).
Nakajima is silent on cyclic amine such as vinyl imidazole.
Ma-2 teaches similar graft copolymers for pigment dispersions.  See abstract and examples.  Ma-2 teaches that the graft copolymers should have vinyl pyridine and there quaternized forms in better anchor pigments.  Quaternized vinyl pyridine reads on the quaternized ammonium on the graft copolymer of Nakajima. 
Therefore, it would have been obvious at the time the invention was filed to have modified the graft copolymer of Nakajima with the specific quaternized ammonium salt via a reaction of the pyridine with an alkylating agent as suggested by Ma because one would want to improve pigment anchoringof the graft copolymer as a pigment dispersant.  See paragraphs 6 and 111 of Ma-2.
As to claim 6, the macromonomer is prepared in the presence of a catalytic chain transfer agent and the (meth)acrylic acid monomer.  See col. 4, line 55 through col. 7, line 20 and examples.
As to claims 10-12, the graft copolymer contains additional monomers D such as styrene and hydroxyethyl (meth)acrylate.   See col. 8, line 40 through col. 9, line 50 and examples.
As to claim 20, coating compositions comprising a pigment dispersion containing a pigment and water (organic solvent optional, thus 100% water).  See col. 12-13 and examples.

Claim 1-2, 4-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,656,595 (Nakajima) in view of US 2010/0036045 (herein Huybrechts).
As to claims 1-2, 4-5 and 7-9 Nakajima teaches a graft copolymer prepared from (see abstract, col. 3, lines 1-25 and examples)
A polymerizable monomer containing a quaternary ammonium salt B, reading on a reaction of an amine containing moiety and an alkylation agent.  Specifically note the monomers listed in col. 7, line 60 through col. 8, line 15 teaching e.g. methacryloyloxyethyltrimethylammionium chloride which is produced by alkylating dimethylaminoethyl methacrylate with methyl chloride.
A carboxylic acid containing macromonomer A, reading on a side chain comprising an acid containing moiety.  See col. 6, line 43 through col. 7, line 40.
A polymerizable monomer having a polyxoyalkylene chain C, reading on a side chain containing an alkylated moiety. See col. 8, line 30-45.
Specifically note example 5 in table 3 teaching a graft copolymer comprising 
4 parts methacryloyloxyethyltrimethylammionium chloride (quaternary ammonium groups), 
15 parts macromonomer a-2, which has methacrylic acid groups (table 2) with a weight average molecular weight of 1900, reading on side chains with acid groups and 
5 parts Bisomer PEM6E, which is polyethylene glycol monomethacrylate having a molecular weight of 350 (col. 22, lines 35-40).
Nakajima is silent on cyclic amine such as vinyl imidazole.
Huybrechts teaches similar graft copolymers for pigment dispersions.  See abstract and examples.  Huybrechts teaches that the graft copolymers should have vinyl imidazole to improve jetness (paragraph 57), flocculation resistance (paragraph 76), etc.  
Therefore, it would have been obvious at the time the invention was filed to have modified the graft copolymer of Nakajima with the amino monomer of Huybrects (which can be quaternized by the methods of Nakajima) because one would want to improve jetness and flocculation resistance.  See paragraphs 57 and 76 of Huybrechts.  
As to claim 6, the macromonomer is prepared in the presence of a catalytic chain transfer agent and the (meth)acrylic acid monomer.  See col. 4, line 55 through col. 7, line 20 and examples.
As to claims 10-12, the graft copolymer contains additional monomers D such as styrene and hydroxyethyl (meth)acrylate.   See col. 8, line 40 through col. 9, line 50 and examples.
As to claim 20, coating compositions comprising a pigment dispersion containing a pigment and water (organic solvent optional, thus 100% water).  See col. 12-13 and examples.



Response to Arguments
The rejections of Nakajima in view of Huybrechts over claims 3 and 13-19 are withdrawn in light of applicant’s arguments.  Specifically, Huybrechts does not disclose alkylating the cyclic amines into quaternary ammonium.  When discussion quaternary 

Applicant argues that Ma and Ma-2 are directed towards solvent borne compositions, while Nakajima and the instant disclosure are directed towards water-borne compositions.  
Applicant’s arguments are not persuasive.  First, Ma and Ma-2 are generally in the same area of polymer dispersions for paints (paragraph 3 of Ma and col. 1 of Ma-2).  While both are in solvent borne compositions, the use of the anchoring group is independent of the polarity of the solvent.  In fact, Ma-2 recognizes that the concentration of anchoring group can be adjusted depending on the polarity of the solvent.  See col. 4, lines 55-65.  Thus, one would recognize that the anchoring group is suitable for polar solvents and can be adjusted for appropriate pigment anchoring.  Moreover, both are generally interested in solving the issue of forming stable pigment dispersions.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARK S KAUCHER/Primary Examiner, Art Unit 1764